NUMBER 13-14-00278-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

TIC ENERGY AND CHEMICAL, INC.,                                               Appellant,

                                            v.

KEVIN BRADFORD MARTIN,                                                         Appellee.


                On Petition for Interlocutory Appeal from the
               135th District Court of Calhoun County, Texas.


                                       ORDER
             Before Justices Rodriguez, Garza and Benavides
                            Order Per Curiam
       TIC Energy and Chemical, Inc. filed a petition for permissive interlocutory appeal

on May 15, 2014. See TEX. R. APP. P. 28.3. The Court, having examined and fully

considered the petition, is of the opinion that the petition should be granted. Accordingly,

we GRANT permission to appeal. A notice of appeal is deemed to have been filed on

this date. See TEX. R. APP. P. 28.3(k). The appeal will be governed by the rules for
accelerated appeals. Id.; see TEX. R. APP. P. 28.1 (“The deadlines and procedures for

filing the record and briefs in an accelerated appeal are provided in Rules 35.1 and 38.6.”).

       We direct the Clerk of this Court to file a copy of this order with the trial court clerk.

See TEX. R. APP. P. 28.3(k).

       It is so ORDERED.


                                                    PER CURIAM

Delivered and filed the
29th day of July, 2014.




                                               2